Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 1of13

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
SOUTHERN DIVISION

MICHAEL CALABRO

VS. NO. 8:19-CV-02433

—_ gee TSE DEMANDED

    

ae _ {
CASTLE LAW GROUP .
CASTLE MARKETING GROUP JAN 0 7 2021
JUDSON PHILLIPS

AY GREENBE.
UB, DISTRICT COU

FUSE OR Ramones Asay
ew

REPLY BRIEF IN RESPONSE TO PLAINTIFF’S RESPONSE TO DEFENDANT’S
MOTION TO DISMISS
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 2 of 13

Table of Contents

Table of Contents Page 2
Table of Authorities Page 3
Reply Page 4
Jurisdiction Argument Page 5
Venue Argument Page 8
Failure To State A Claim Argument Page 9
Forum Selection Clause Argument Page 11
Arbitration Argument Page 12
Conclusion Page 13

Engagement Agreement. Exhibit A
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 3 of 13

Table of Authorities

 

 

 

 

Cases
Albemarle Corp. v. AstraZeneca UK Ltd., 628 F.3d 643 (4th Cir. 2010)... 12
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)... ccc ccccscessesecsseeseesecseeesecsecessssesseeseseaseseeaeeaes 9
Bahn v. Chicago Motor Club Ins., 98 Md. App. 559, 634 A.2d 63, 67. 0... ccccccceseteeeeeees 6
Combs v. Bakker, 886 F.2d 673, 676 (4th Cir.1989) 0... ccceccecseecssccsseeseseseeeseeeseeeseens 7
Giannaris v. Cheng, 219 F.Supp.2d 687, 692-93 (D.Md.2002) ......ccccccccsseseeseesceseseeteeseens 7
McCleary-Evans v. Maryland Dept. of Transp., 780 F. 3d 582 - Court of Appeals, (4th
Cir, 2015... ecccceccssssesseescsssessessssssssssesessessssessesaecseseeseesessssessaesacsaessceceassassaeeaecaecsesteeeneesecascesenes 9
Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396-97 (4th
Cir.2003) .o.ecececceccceseeseeseeeeeecseeseeseeseeseseeseesecsecsecseesessescsessessessessesssssesecsessecsessecsessesessaesacseseeeees 7
Washington Square Sees., Inc. v. Aune, 385 F.3d 432, 435-36 (4th Cir.2004) ...... 13
Statutes
28 U.S.C. § 1391 (D) occcceccccccceececcseeseeseesescsecsessesseeseseesassacsecsecsessessessesassecsecsesaessecaecaecassasaenacsees 8
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 4 of 13

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
SOUTHERN DIVISION

MICHAEL CALABRO
VS. NO. 8:19-CV-02433

JURY TRIAL DEMANDED
CASTLE LAW GROUP

CASTLE MARKETING GROUP
JUDSON PHILLIPS

REPLY BRIEF IN RESPONSE TO PLAINTIFF’S RESPONSE TO DEFENDANT’S
MOTION TO DISMISS
Comes now Judson Phillips’ and offers this reply to the Plaintiff's motion in

opposition to Phillips’ motion to dismiss or compel arbitration.

I. THIS COURT LACKS JURISDICTION OVER PHILLIPS

As mentioned in the original Motion to Dismiss, the complaint in this matter is
mostly silent as to Phillips. There are some vague, conclusory allegations that are
offered without any substantiation, such as Phillips was practicing law in Maryland.2

While the plaintiff points out that the court should construe all relevant allegations

in the light most favorable to the plaintiff and draw the most favorable inferences for the

 

' Judson Phillips is making a special appearance in this matter to contest the Court’s personal jurisdiction in this
matter.

* Page 4 of the complaint.
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 5of13

existence of jurisdiction; the Court is not required to abandon logic or common sense in
evaluating the claims.

What the plaintiff claims in the complaint is that he was searching online for help
to get out of his timeshare and out of the blue, this company called Battlefield Research
and Consulting calls him

Out of approximately 330,000,000 people in this country, miraculously, he
receives a call. Since the odds of winning the Powerball lottery are about 1 in
290,000,000, he literally has a greater chance to win the lottery than receive a call out of
the blue.

The only plausible inference that can be drawn from the facts is that the Plaintiff
solicited a callback.

If the plaintiff requests a call from an out of state company, and that company
calls the client back, they do not trigger the jurisdiction of the state of Maryland.

The plaintiff claims that after the contact with Battlefield research and consulting,
somehow the plaintiff ended up at Castle Marketing and ultimately with Castle Law
Group.

What the plaintiff fails to articulate is any theory or facts that could allow the
plaintiff to pierce the corporate veil of a Tennessee corporation to try and include
someone who may possibly be an employee, officer, or shareholder.

The plaintiff cited the Bahn case, which expressly stated that “This provision
requires the defendant to conduct actions which "culminate in purposeful activity within

the state." Bahn v. Chicago Motor Club Ins., 98 Md. App. 559, 634 A.2d 63, 67.

 
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 6 of 13

The plaintiff has not articulated a single fact that shows Phillips engaged in any
purposeful activity within Maryland. Plaintiff also ignores Supreme Court Precedent on
this subject, as Phillips pointed out in the Motion to Dismiss. The Plaintiff argues Costar

Realty Information Inc v. Field, 612 F.Supp.2d 600 (D.Md.2009) In that case, the plaintiff

 

was trying to insist on Maryland jurisdiction based among other things, on a forum
selection clause.
The Plaintiff also ignores what the Supreme Court has said on this matter.
“The defendant's actions must be directed at the forum state in more than a

random, fortuitous, or attenuated way.” See Burger King, 471 U.S. at 475, 105 S.Ct. at

 

2183-84; Keeton, 465 U.S. at 774, 104 S.Ct. at 1478: World-Wide Volkswagen Corp. v.

 

Woodson, 444 U.S. 286, 299, 100 S.Ct. 559, 568, 62 L.Ed.2d 490 (1980). The whole
path from Plaintiff's initial contact through Battlefield Consulting, through Castle

Marketing, through Castle Law to Phillips, is fortuitous or attenuated, at best.

And, as Phillips pointed out in that motion, the plaintiff has the burden of proof to
show a prima facia case showing jurisdiction and then must prove jurisdiction by a

preponderance of the evidence. See Combs v. Bakker, 886 F.2d 673, 676 (4th

 

Cir.1989), and Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390,

 

396-97 (4th Cir.2003).

Plaintiff cites Giannaris v. Cheng, 219 F.Supp.2d 687, 692-93 (D.Md.2002)
claiming Maryland law supports jurisdiction on the basis of a non-resident defendant
initiating a business relationship with the forum resident. First, there is nothing in the

Plaintiffs complaint or response that says or even suggests that Phillips initiated the
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 7 of 13

business relationship. Perhaps most importantly, In Giannaris, the defendants visited
the plaintiff in Maryland. Not only did they travel to Maryland, but they did so to solicit
funds for a business venture. In this case, there are no facts alleged, nor is it even in

dispute, that Phillips never visited Maryland.

Il The proper venue is Tennessee.

The proper venue for any litigation arising from this dispute is Tennessee. The
pin that the plaintiff hinges his case on is the claim that he received an unsolicited call.
As previously mentioned, the plaintiff admits he was searching on the Internet for help
to get out of his timeshare contract. And out of 330 million people, an unsolicited call

just happens to come to him?

While the Court may be required to view inferences favorable to the plaintiff, it

does not require the Court to abandon logic and common sense.

If the plaintiff requested a call from Battlefield Research and Consulting, in
another state, then there is no venue that could be proper in Maryland. Even if
Battlefield Research and Consulting called the Plaintiff, the proper venue would still be
Tennessee. Again, quoting 28 U.S.C. § 1391(b), the proper venue is:

(1) a judicial district in which any defendant resides, if all defendants are
residents of the State in which the district is located;
(2) a judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred, or a substantial part of property that is
the subject of the action is situated; or
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 8 of 13

(3) if there is no district in which an action may otherwise be brought as
provided in this section, any judicial district in which any defendant is
subject to the court’s personal jurisdiction with respect to such action.

Again, it is beyond dispute that Phillips lives in Tennessee, the events occurred
in Tennessee. Castle Law was a Tennessee Corporation. Castle Marketing either is or
was a Tennessee LLC. The only way Maryland could have jurisdiction would be if there
is no district in which the action could be brought. Clearly, this action could be brought

in Tennessee.

Additionally, the choice of venue provision is what controls and that places any

jurisdiction in the State of Tennessee.

Ill Failure to state a claim under Rule 12(b)(6)

Under Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007), that a complaint must rise to a standard of plausibility.

 

Plaintiff claims they may discover something that helps them in discovery, but those
were exactly the reasons why Twombly and Iqbal were decided. In McCleary-Evans v.

Maryland Dept. of Transp., 780 F. 3d 582 - Court of Appeals, (4th Cir. 2015), the Court

 

specifically mentioned this, stating, “Moreover, Iqbal and Twombly articulated a new
requirement that a complaint must allege a plausible claim for relief, thus rejecting a

standard that would allow a complaint to "survive a motion to dismiss whenever the
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 9 of 13

pleadings left open the possibility that a plaintiff might later establish some ‘set of
[undisclosed] facts’ to support recovery."

Again, other than sending one letter, in response to an inquiry from the Plaintiff,
the plaintiff literally cites nothing that Phillips specifically did other than sending that
letter. Further, Plaintiff does not articulate a single theory, fact, or action that would
allow the Plaintiff to pierce the corporate veil and sue Phillips personally.

Plaintiff claims that the refusal to refund the Plaintiff's fee was a violation of the
CROA because the refund was allegedly requested immediately. The email requesting
a refund (Exhibit B to Plaintiff's complaint) shows the request for a refund did not take
place until December 19, 2017.

Additionally, the contract signed states that any refund would be given after 18
months if there was no offer to get the plaintiff out of his timeshare. As noted in the
letter sent to the plaintiff on December 19, 2017, the defendant had refused to
cooperate with the firm and had not provided documentation the firm needed to
proceed.

The plaintiff states in his response that “On information and belief,” Phillips and
Castle Law approached customers wanting services related to contracts with Diamond
Resorts. This clearly missed the Iqbal and Twombly standards. “On information and
belief’ does not even meet the standard of speculative. The plaintiff simply does not
know and is simply making a guess. Under Iqbal and Twombly and their progeny, the
claim must fail.

On at least two occasions in the response, the plaintiff says, regardless of the

merits of Phillips’ motion, they want to take discovery to determine if there is any

10
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 10 of 13

evidence. This is a tacit admission that the response and the complaint fail the Iqbal
and Twombly standards.

Further, Plaintiff has never explained, in his complaint or response how Phillips is
even a proper party in this litigation. Castle Law is a Corporation. Castle Marketing is
an LLC. Battlefield Research and Consulting, may or may not be a corporation. There
is nothing in the Plaintiff's pleadings that state whether it is or isn’t. Interestingly,
Battlefield and its owners or officers are not listed as Defendants. While Castle
Marketing is listed as a defendant, none of its members or officers have been named.

Plaintiff has not offered a single theory as to why Phillips is even named in this
lawsuit. Plaintiff has not offered a theory as to why Phillips is not protected by the
Corporate Veil doctrine.

In short, neither the complaint nor the response offers a theory as to why Phillips
can be even named in this litigation, much less be personally liable under any of the

causes of action.

Ill Forum Selection Clause

Plaintiff claims in his response, that Phillips engaged in no analysis that requires
disputes resolved in Tennessee. None is needed. Ignoring 28 U.S.C. § 1391(b), there
is mandatory language in the forum selection clause. The word “will” is used. The word
will is not permissive.

Section 7 of the Engagement Agreement clearly states the entire agreement is to

be governed under Tennessee law and, “Any and all disputes will be resolved in the

11
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 11 of 13

State of Tennessee.” This is not permissive language. This is mandatory language that
precludes litigation in another forum. Interestingly, Plaintiff cites Albemarle Corp. v.

AstraZeneca UK Ltd., 628 F.3d 643 (4th Cir. 2010)

 

"When parties to a contract confer jurisdiction and venue on a particular court, as
a general matter federal common law directs courts to favor enforcement of the

agreement, so long as it is not unreasonable." 628 F.3d 643, 649. Plaintiff has not

 

shown the agreement is unreasonable, as the Plaintiff was dealing with a Tennessee
law firm that stated in its engagement agreement that This Agreement is entered into,

governed by, and construed in accordance with the laws of the State of Tennessee.?

IV. Arbitration

The Arbitration clause contains mandatory language, “shall.” The full clause
reads, “This Agreement is entered into, governed by and construed in accordance with
the laws of the State of Tennessee. Any and all disputes will be resolved in the State of
Tennessee. The Firm and Client agree that any controversy or claim arising out of or
relating to the Agreement or breach thereof shall be settled solely by arbitration in
accordance with the Uniform Rules for Binding Arbitration in effect at the time of
initiation of arbitration.” If Phillips is a party to this litigation, the language is mandatory
that any controversy or claim shall be settled solely by Arbitration. And in the
Response, the plaintiff again talks about the need for discovery to see if he even has a

case. Again, this violates the Iqbal and Twombly standards.

 

> See Section 7 of the Engagement agreement.

12
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 12 of 13

The 4!" Circuit has taken a definitive approach to Arbitration clauses in contracts.
The Court wrote in Washington Square Sees., Inc. v. Aune, 385 F.3d 432, 435-36 (4th
Cir.2004) ("[A]mbiguities as to the scope of the arbitration clause itself must be resolved
in favor of arbitration.") (quoting Volt Info. Sciences, Inc. v. Bd. of Trs. of Leland

Stanford Jr. Univ., 489 U.S. 468, 475-76, 109 S.Ct. 1248, 103 L.Ed.2d 488 (1989)). The

 

Court further said:
While the intent of the parties is dispositive, such intent must be "generously

construed as to issues of arbitrability." Washington Square Sec, Inc., 385 F.3d at

 

436 (citation omitted).

V. Conclusion

Phillips respectfully submits there is no claim against him that this Court may
grant relief on. The Plaintiff simply makes no factual allegations that Phillips has done
anything. Regardless, Phillips is and should be protected by the corporate veil doctrine.

If this were to be a case at all, clearly it would have to have been brought in
Tennessee. 28 U.S.C. § 1391(b) dictates that the proper venue for an action would be
in Tennessee and the forum selection clause reinforces this. The language of the forum
selection clause is mandatory, not permissive.

If any action were to be brought in this matter, it would have to be in arbitration.
The case law on arbitration clauses is explicit. The language of the arbitration clause is

mandatory, not permissive.

13
Case 8:19-cv-02433-PWG Document 28 Filed 01/07/21 Page 13 of 13

Wherefore, Phillips respectfully requests. The relief sought in the motion to

dismiss be granted.

Respectfully Submitted

 
     

Jupison Phillips

13 Murfreesboro Rd #106-317
ranklin, TN 37064
Judson.Phillips.Litigation@qmail.com

Certificate of Service

| certify that a copy of this motion to dismiss was sent via email to Plaintiff's

Attorney, who has consented to receive service in that manner, on January 5, 2021.

ns

Judson Phillips

14
